Name: 1999/187/EC: Commission Decision of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1999) 209)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  EU finance;  budget; NA;  economic geography
 Date Published: 1999-03-10

 Avis juridique important|31999D01871999/187/EC: Commission Decision of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1999) 209) Official Journal L 061 , 10/03/1999 P. 0037 - 0054COMMISSION DECISION of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (notified under document number C(1999) 209) (1999/187/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EC) No 1287/95 (2), and in particular Article 5(2) thereof,After consulting the Fund Committee,Whereas, under Article 5(2) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation;Whereas the Member States have transmitted to the Commission the documents required to clear the accounts for 1995; whereas Article 5(2) of Regulation (EEC) No 729/70 provides that the 1995 financial year began on 16 October 1994 and ended on 15 October 1995;Whereas the Commission has carried out the verifications provided for in Article 9(2) of Regulation (EEC) No 729/70;Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on making up accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (3), as last amended by Regulation (EEC) No 295/88 (4), provides that the decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognised as chargeable to the Guarantee Section of the Fund; whereas Article 102 of the Financial Regulation of 21 December 1977 (5), as last amended by Regulation (EC) No 2444/97 (6), provides that the outcome of the clearance decision, that is to say, any discrepancy which may occur between the total expenditure booked to the accounts for a financial year under Articles 100 and 101 and the total expenditure recognised by the Commission when clearing the accounts is to be booked, under a single article, as additional expenditure or a reduction in expenditure;Whereas, under Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to third countries and intervention to stabilise agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organisation of the agricultural markets, may be financed; whereas the inspections carried out show that a part of the expenditure declared by the Member States does not meet these conditions and therefore must be disallowed; whereas the amounts declared by each of the Member States concerned, those recognised as chargeable to the EAGGF Guarantee Section and the difference between the two amounts and the difference between the expenditure recognised as chargeable to the EAGGF Guarantee Section and that charged in respect of the year, are annexed to this Decision;Whereas the expenditure declared by Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom as support for producers of certain arable crops, amounting respectively to BEF 44 488 205, DKK 217 632 480,18, DEM 625 580 204,80, GRD 704 353 447, ESP 53 526 391 438, FRF 3 032 760 954,71, IEP 1 399 246,84, ITL 171 798 906 560, LUF 13 226 892, NLG 201 888,89, PTE 6 586 838 460 and GBP 88 604 051,26 was not covered by the Decision for the clearance of the 1994 EAGGF accounts, because final payments for oilseeds were not made until 1995 and the results of EAGGF inquiries covered all spending in respect of the 1994 harvest and not only the advances paid during 1994; whereas the expenditure declared by Italy for the olive oil in intervention storage amounting to ITL 202 034 589 024, by Spain in respect of the consumption aid for olive oil amounting to ESP 42 574 312 665 and in respect of the ewe/goat premium amounting to ESP 1 390 733 000 and for the improvement of the quality of milk amounting to ESP 101 802 242 and by the United Kingdom (part only of the total expenditure) in respect of the public storage operations for beef amounting to GBP 1 849 000, was also not covered by the Decision for the clearance of the 1994 accounts; whereas, therefore, these amounts have been added back to the expenditure declared by the Member States for the 1995 clearance exercise and will be currently cleared;Whereas the expenditure declared by Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom as support for producers of certain arable crops, amounting respectively to BEF 45 316 257, DKK 224 526 603,99, DEM 240 025 381,10, GRD 978 809 128, ESP 32 880 545 592, FRF 2 895 278 255,52, IEP 639 231,75, ITL 299 570 865 085, LUF 14 402 947, NLG 789 273,12, PTE 3 388 841 516 and GBP 84 710 673,60 is not covered by this Decision because final payments for oilseeds were not made until 1996 and the results of EAGGF inquiries cover all spending in respect of the 1995 harvest and not only the advances paid during 1995; whereas, therefore, these amounts have been deducted from the expenditure declared by the Member States for the current clearance exercise and will be cleared later;Whereas the expenditure declared, by Germany in respect of the levying of fees to finance the management of the arable crops scheme in Schleswig-Holstein amounting to DEM 271 964 for the 1994 EAGGF budget year and to DEM 637 350 for the 1995 EAGGF budget year, and by Greece in respect of the 3,6 % deduction on aid for forestry measures amounting to GRD 93 542 717, is not covered by this Decision since further investigations are still necessary; whereas, therefore, these amounts have been deducted from the expenditure declared by these Member States for the current clearance exercise and will be cleared later;Whereas Commission Decision 89/255/EEC (7) indicated, with a reserve, financial corrections for Belgium amounting to BEF 14 080 665 concerning the value of 974 tonnes of wheat flour sent as food aid under Regulation (EEC) No 93/82; whereas the Decision of the Brussels commercial tribunal of 20 June 1997 rejected the case of the Belgian intervention agency against the contractor and awarded damages of BEF 250 000 and costs of BEF 29 288; whereas these payments should be covered by this Decision as they are chargeable to the Community budget;Whereas corrections are necessary if the statutory time limits allowed for payments to be made have elapsed; whereas these corrections for Germany, Spain and Ireland under various schemes amount to DEM 2 340 035,67, ESP 3 362 203 596 and IEP 3 021 310,04 respectively; whereas the amounts concerned have already been paid over to the Commission by deduction from monthly advances; whereas certain of these Member States have availed themselves of the conciliation procedure; whereas the Commission should reexamine these corrections once the conciliation reports are available; whereas this Decision is, nevertheless, immediately applicable;Whereas corrections are necessary in respect of recoveries which are long outstanding; whereas these corrections for Portugal amount to PTE 76 346 800; whereas the Commission reserves the possibility to reexamine the corrections made under this clearance of accounts if, following the outcome of further enquiries or of legal proceedings, amounts are considered not to be due or to be non-recoverable; whereas this Decision is nevertheless immediately applicable;Whereas Article 5(2)(c) of Regulation (EEC) No 729/70 provides that the Commission may refuse to finance expenditure effected within a period of 24 months preceding its written communication of the results of its checks to the Member States concerned; whereas the Commission has communicated the results of certain checks to the Member States concerned between May and September 1997; whereas financial consequences may arise from these checks and that these consequences may affect expenditure declared in the financial year 1995; whereas, in relation to these checks, the Commission has not yet communicated its conclusions on the evaluation of any expenditure which it may propose to exclude pursuant to Article 5(2)(c) to the Member States concerned; whereas this Decision does not prejudice the Commission's right to exclude by subsequent Decision from Community financing expenditure effected in the financial year 1995 for which it finds as a result of the aforementioned checks that this expenditure was not in compliance with Community rules;Whereas, before a financial correction that is eligible for the conciliation procedure set up by Commission Decision 94/442/EC (8) is fixed by the Commission, it is necessary that the Member State be given an opportunity, if it so wishes, of availing itself of that procedure; whereas, should this occur, it is essential that the Commission studies the report drawn up by the Conciliation Body; whereas the period set for the procedure will not have expired, in respect of all the eligible corrections, by the date of adoption of this clearance decision; whereas the clearance decision should not, however, be delayed further; whereas the corresponding amounts have therefore been deducted from the expenditure declared by the Member States concerned in respect of the year under consideration and will be cleared later;Whereas Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States; whereas some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision;Whereas this Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of state aid or infringements for which the procedures initiated under Articles 93 and 169 of the Treaty are now being implemented or were terminated after 31 October 1998;Whereas this Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases pending on 31 October 1998 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1 Member States' accounts concerning expenditure financed by the EAGGF Guarantee Section in respect of 1995 are hereby cleared as shown in the Annex.Article 2 The amounts arising under point 3 of the Annex are to be booked as part of the expenditure referred to in Article 4(1) of Commission Regulation (EC) No 296/96 (9) in respect of the second month after the notification of this Decision.Article 3 This Decision is addressed to the Member States.Done at Brussels, 3 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28. 4. 1970, p. 13.(2) OJ L 125, 8. 6. 1995, p. 1.(3) OJ L 186, 16. 8. 1972, p. 1.(4) OJ L 30, 2. 2. 1988, p. 7.(5) OJ L 356, 31. 12. 1977, p. 1.(6) OJ L 340, 11. 12. 1997, p. 1.(7) OJ L 106, 18. 4. 1989, p. 37.(8) OJ L 182, 16. 7. 1994, p. 45.(9) OJ L 39, 17. 2. 1996, p. 5.ANNEX >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>